             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                         4:16CR3031
    vs.
                                                    ORDER
MONROE WHITFIELD, III,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant's Unopposed Motion to Continue Supervised
          Release Violation Hearing (filing 18) is granted.

    2.    Defendant Monroe Whitfield’s violation of supervised release
          hearing is continued to January 11, 2019, at 10:00 a.m., before
          the undersigned United States District Judge, in Courtroom No.
          1, Robert V. Denney United States Courthouse and Federal
          Building, 100 Centennial Mall North, Lincoln, Nebraska. The
          defendant shall be present at the hearing.

    Dated this 3rd day of October, 2018.

                                       BY THE COURT:



                                       John M. Gerrard
                                       United States District Judge
